One-minute speeches (Rule 150)
The next item is the one-minute speeches on matters of political importance.
(FR) Mr President, we are going through the worst global financial crisis since 1929 and therefore, Europe must not stand idly by. Moreover, the regulation of the international financial system is not a matter for the right, the left, or even the centre: it concerns everyone throughout the world. I firmly believe that Europe must play a leading role, as it was able to do last March when it called on the Commission and the Member States to focus on the issue of taxing international financial activities.
Now, almost a year later, we must move up a gear and do everything we can to ensure that Europe becomes a source of inspiration and a force for proposals. Hence, I call on the European Parliament to adopt a common, strong and offensive position in favour of the introduction, at international level, of a tax on financial activities.
With the French Presidency of the G20, which has made international financial regulation a priority, Europe has a unique opportunity to pioneer a humanist vision in the face of an ever-changing world. With such a tax, we would have a practical, useful and fair instrument. Europe must step up to the mark, and so must the European Parliament.
(FR) Mr President, today, 14 February, St Valentine's Day, I would like to point out that one in five women in Europe is the victim of domestic violence.
In Europe, 40-50% of women have experienced sexual harassment in the workplace. We are in the 21st century and Europe has still not taken any legislative measures to eradicate violence against women. The European Parliament has repeatedly requested it, the Council has demanded it and the Commission has promised it, but where is the European strategy to combat violence against women?
Violence against women represents the most serious and most widespread violation of human rights in Europe. We need a European action to overcome the huge differences between our countries where protection for women is concerned. To talk figures, violence against women in the home - to mention just this one, unfortunately very widespread, type - today costs us EUR 1 million every half an hour. If we want a more modern and more democratic Europe, then we need a strong strategy to combat violence against women.
(ES) Mr President, ETA has caused a great deal of pain, and must disappear for good. Basque society rejects its crimes. The only political option that did not condemn them has been banned. On 7 February, they corrected their position. They have established a new party that fulfils the requirements set out in the Spanish laws and court rulings. They have therefore listened to what had been demanded for decades by Basque society, its institutions and its legitimate representatives, who are also working to ensure that the suffering of victims is acknowledged and compensated.
It should also be said, however, that the exceptional criminal criteria applied in Spain against ETA have, on occasions, resulted in serious violations of fundamental rights. Ideologies and even the Basque language have been gratuitously criminalised in the name of fighting terrorism. I have spoken here before about the case of the newspaper Egunkaria. There are other examples, and they should not be repeated.
For these reasons, we must support the participation of the new party in the forthcoming elections in May.
(ES) Mr President, along the same lines as my fellow Member, Mr Bilbao, I would like to say to this House that a few days ago, the Spanish Government halted the process of recognising a new Basque political group on the Register of Political Parties. We do not feel that this type of measure is in line with good European practice, and it would not be found in similar cases in other EU Member States.
We think it should be said that the Spanish State has been criticised on several occasions by international organisations such as Amnesty International for continuing to practise torture. We would also like to point out that the European Court of Human Rights has criticised this use of torture on several occasions, or, at the very least, the fact it is not sufficiently investigated.
We would like to say that the fact that many ETA prisoners are kept far away from their homes is clearly out of line with the general principles of law, and that therefore we feel it is essential that the European Union be involved in the peace process.
(PT) Mr President, the price of food has reached an all-time high and is rising again for the seventh time in a row. There are various factors that may account for this increase, the first of which is a short-term factor. It has to do with the coinciding of bad weather in certain countries, such as Russia and Argentina.
However, there are two factors that are structural in nature, which is why I am bringing up these two factors here. The first has to do with the fact that some food producers and consumers that used to be exporters are now importers, as is the case of China. The second has to do with the fact that the clout of some of the large multinationals enables them to influence prices in their favour. Cereals are a very clear example of this: they are dominated by six large multinationals.
This situation therefore leaves farmers feeling very unsure about the price of food products. Europe must once again do what it stopped doing some time ago, which is to protect its producers and consumers. We cannot afford to be naïve in a world where everyone is resorting to forms of protection and where the multinationals are manipulating prices.
(BG) Mr President, I would like to take the floor to express my disappointment at the Commission's procedural apathy when written responses are asked for.
On several occasions, I have received an answer to my question long after the three-week deadline. Not only is the procedure tortuous, but the answers are always vague, laconic, and of the type which say 'you are right, but it is not within my remit'.
Ladies and gentlemen, I represent a country where 20 years ago, under a different political system, institutions passed the buck as a matter of course, and did not reply because it was easier. This is not the right way to communicate. It is the wrong approach, and I wonder, if the Commission is so aloof towards us MEPs, what its attitude is towards ordinary European citizens? And I am afraid of the answer.
Mr President, today is not just St Valentine's Day, but also European Epilepsy Day, as St Valentine was reputed to have epilepsy.
The aim of European Epilepsy Day is to explode the myths and remove the stigmas surrounding a condition that six million people suffer from within the European Union. In my own country, Ireland, a small country, 37 000 live with epilepsy every day. This campaign focuses on generating more openness and more knowledge about epilepsy and addressing care issues for people with epilepsy.
At present, there is a huge shortage of consultant neurologists in my country - the worst in the entire European Union - where you have to wait for up to two years to see a consultant. That is appalling. There is a shocking divergence in standards of epilepsy care throughout the European Union.
What we need is research and data: we need an EU-wide data bank where we can actually share best practice and make things better for somebody who is trying to lead a normal life but cannot drive a car, cannot ride a motorcycle and cannot get on with their ordinary life, and yet is perfectly intelligent. Some done, but a lot more to do.
(ES) Mr President, today is also European Sexual Health Day. Ladies and gentlemen, the statistics are worrying: the World Health Organisation estimates that more than 300 million people involuntarily contract a sexually transmitted disease every year.
In Europe, as the European Sexual Health Forum warns, there is a worrying increase in unwanted pregnancies among teenagers due to a major lack of education and information among our young people. As the Commission says, there are even several distinct inequalities in terms of access to sexual health services between the Member States and, within them, between citizens' levels of income.
In order to combat all of this, we need a European strategy. Only five Member States have plans in this area, but all of them have succeeded in reducing the number of unwanted pregnancies, the number of sexually transmitted disease infections and also the number of abortions.
We need a common strategy focused on prevention through education that expands information policies, increases family planning efforts and facilitates access to contraception. We need a cross-cutting, ambitious strategy with no taboos in order guarantee the rights of all Europeans to the best possible sexual health and safety.
Mr President, I would like to inform European citizens that last week, the deputy permanent representative of the Russian Federation to the European Union warned me that the European Parliament should neither have a debate nor adopt a resolution on the rule of law in Russia this week, and that if this should happen, it would provoke a strong reaction from the Kremlin.
Colleagues, I wonder if I am the only Member whom Russian diplomats have tried to influence in such a manner. The actions of this particular Russian diplomat are, frankly, shocking and not in line with good diplomatic practices. It sounds rather like a threat. I would like to assure you that we, the Members of this freely and democratically elected Parliament, cannot - and shall not - follow the dictates of the Kremlin. We are not to be pushed around by Putin. We are Europeans who stand for real values and will not succumb to threats from anyone.
(EL) Mr President, trade unions, parties and players in the Turkish-Cypriot community in Cyprus are conducting an inch-by-inch battle against Ankara's policy which, among other things, is using politics and migration to render Turkish Cypriots an endangered species.
The saddest part of the whole affair is the disrespectful and humiliating statements made by Turkish Prime Minister Erdogan to the Turkish Cypriots; he more or less asked for anyone who reacts against the policy applied by Ankara in the occupied part of Cyprus to be convicted. The Turkish Prime Minister has now openly and directly admitted that Turkey has strategic interests in Cyprus and he unsuccessfully ordered the Turkish Cypriots to be quiet.
We stand by them. Our fight is their fight. Their objectives are our objectives. The problem is not the Turkish Cypriots, as some people have been saying. The problem is Turkey's intransigent and arbitrary policy.
(HU) Mr President, in order to implement our first security strategy and fight terrorism and organised crime effectively, high quality law enforcement training in the European Union is indispensable: law enforcement training which is able to harmonise and raise to a unified level the very different law enforcement traditions and very different abilities of the various Member States. An eminent role awaits the European Police College, with an important task to perform. It is regrettable that CEPOL, the European Police College, became known here, in the European Parliament, due to the suspected illegal and corrupt operation of its former management. At the same time, it must be said - and perhaps fewer people are aware of this and fewer people are interested in this than in the scandals - that the appointment of new leaders in 2010 initiated highly favourable processes in the functioning of the European Police College. It is therefore important to deal not only with the past but also with the future. As regards future objectives, in a nutshell, two things are needed: to ensure the organisational legal autonomy of the European Police College and the development opportunities required for its renewed operation. For this, I would like your support and attention.
(IT) Mr President, ladies and gentlemen, today, 14 February, is European Epilepsy Day. This is a condition from which 6 million European citizens suffer, of whom some 300 000 are Italians.
It is therefore important that associations, including the Italian Epilepsy Association, dedicated to increase awareness of such a serious condition about which there is still much ignorance, a lack of clear information and regarding which many extremely delicate aspects remain unknown, should organise meeting opportunities over this period.
Some steps forward have been made in the last few years at European level, especially through a 2009 directive, but there is still much to do, especially to guarantee full civil rights to sufferers from this condition in the world of work and of mobility, and in guaranteeing the availability of medication during school hours.
I therefore consider days of reflection on such fundamental aspects of these problems to be very important.
(RO) Mr President, in December 2010, the unemployment rate in the EU-27 hit 9.6%, reaching a figure of 23 million unemployed. Compared with the situation last year, the unemployment rate has risen in two thirds of Member States. Young people and women have been hit hardest by the economic crisis. The EU unemployment rate for women in the EU-27 rose to 9.6%, with the rate of youth unemployment reaching 21%. In some countries such as Spain, Slovenia and Lithuania, this figure has even exceeded 35%. Similarly, only 50% of people over the age of 60 are still in work. Jobs remain the main concern of European citizens.
I call on the Commission and Member States to take the necessary measures to make social Europe a reality. European citizens are looking for a decent job, offering a salary which they can reasonably live off, as well as for access to good quality social and healthcare services.
I urge the Commission and Member States to allocate as a priority financial resources to the measures which can generate jobs and promote industrial development across the European Union.
(SK) Mr President, in November 2008, four-year-old Adam Azab, a citizen of the Slovak Republic and the European Union, was forcibly separated from his mother in Egypt. The courts in both Slovakia and Egypt had decided to entrust the child to the care of the mother. The child's father, an Egyptian national, is ignoring this decision. The Egyptian police and Interior Ministry are neither able nor willing to discover little Adam's address. His mother, Mrs Katarína Azab, has been in Egypt for two and a half years looking for her son with the help of the Slovak embassy. The unrest in Egypt has forced the mother to return to Slovakia, but without her son. She continues to live in fear for the life and health of her child. I call on the Commission and Parliament to rapidly intervene and defend the fundamental rights of their citizens. I ask for your assistance in returning young Adam to his mother.
(DE) Mr President, it really is not that long ago that the rapporteur on the SWIFT agreement stood here in plenary and assured us that internal European transfer data would not be covered by the agreement. That was not true, however, as we now know. The reality, in fact, is that only SEPA transaction data are excluded from the agreement, while standard EU transfers and even express transfers via the SWIFTNet FIN are not. It is thus proving to be the case that the SWIFT agreement will result in a major leaking of data and that one of the major arguments of the advocates of the SWIFT agreement has fallen apart.
Yet what does the European Parliament do now? Nothing. Absolutely nothing! There is no outcry, just an attempt to brush this new information under the carpet. This is in stark contrast to events in the German Parliament. There has already been a debate in the German Parliament and I also received an email today from the Social Democratic Party of Germany which very clearly argued that the European Parliament must be active in this area. That is exactly what I want to call on Parliament to do. I believe it is very important for us to stop this mass data transfer and to re-start the negotiations.
(ES) Mr President, at a time of major social tension, we can only warmly welcome the major social dialogue agreement in Spain between the government, the unions and employers.
This agreement is a model for Europe, because there has not been such a milestone in a long time. We should also pay close attention to the thoughts of Cándido Méndez, one of the principle figures in the Spanish agreement, who attended the meeting of the Economic and Social Council on Tuesday, 8 February in Brussels.
At that meeting, Mr Méndez stressed the need to extend the dialogue to European level and for unions to have a voice and initiative in this Europe of ours.
That is how it should be.
(PL) Mr President, in connection with our recent debate on international adoption, I should like to draw attention to the institution of the foster family. It is an alternative to residential care for children awaiting adoption or the resolution of problems in their natural families. Foster families are an effective and desirable form of caring for children and are a particular opportunity for socially maladjusted children, whose chances of adoption are the lowest.
We should encourage the Member States to make changes to legislation which will improve traditional forms of care in foster families as well as care in foster families with many children or with specialist carers, and also ensure that appropriate financial support is made available. Foster family organisations could be involved in drafting proposals for the legal measures which are really needed in this area. Foster parents need, in addition, the establishment of groups made up of parents, carers, guardians and social workers, which would work together effectively and whose objective would be to give mutual help and support for parenting. Of no less importance is general promotion of the idea of foster families in society, so that there will be more of them and that they will enjoy respect and recognition, and that their huge contribution to caring for children will be appreciated.
(HU) Mr President, the situation of national minorities primarily depends on the constructive cooperation of the political representatives of the majority society and the minority. Over the last 20 years, it has been demonstrated that those Hungarian minority communities outside Hungary have been successful where the willingness of the minority political leadership to cooperate encountered a constructive attitude on the part of the political leadership of the majority society, who regarded the minority as partners, whether they were involved in government or not. There is no alternative to this cooperation. I am very pleased that the current Slovak Government has set off on the road which one day may lead to an historic Hungarian-Slovak reconciliation. The nationalist bidding of one country's nationalism provoking the other country's nationalism must be brought to an end. I hope that forms of minority-friendly cooperation will come to compete with each other in Hungarian-Slovak relations instead of nationalism. I trust that the historic Hungarian-Slovak reconciliation will bring major results, as there is no other alternative for the two countries.
(EL) Mr President, the grassroots uprisings against the barbaric repressive regimes of the plutocracy in countries in the EU's Union for the Mediterranean prove the undefeated power of the people and, at the same time, reveal the hypocrisy of the imperialists.
Now, the European Union and the United States of America are up in arms about grassroots freedoms and democracy in Egypt and other countries. For years on end, the USA, NATO and the EU have supported and done everything within their power to strengthen these barbaric regimes and to upgrade their trading, economic, political and military relations with them, with big business and with their political spokesmen, thereby creating mass poverty, misery, persecution and massive waves of economic migrants and refugees, who are crammed into and held in concentration camps in the Member States of the European Union.
Mubarak continues to this day to hold the office of co-president of the Union for the Mediterranean. The statements by the European Union and the United States of America to the people rebelling in the area have a single objective: to disorientate the people in their struggle. The people should not be trapped by interventions on the part of the United States and its allies. The Greek Communist Party calls on the people to give real expression to their solidarity with the people fighting this fight.
(IT) Mr President, ladies and gentlemen, my intention in making this speech is to voice the concerns of thousands of fishing families from southern Italy, in particular, from the regions of Campania and Sicily, who represent one half of the small fishing fleet. These people are suffering from an unjust and needless ban on fishing for fry; a ban that has no scientific basis whatsoever and makes not the slightest political sense. By acting in this way, the Union will increasingly come to be seen as the enemy of our fisherfolk, who carry on an activity important to both the national and European gross domestic product (GDP).
Two or three days ago, we asked some Members, some of whom are also here in this Chamber tonight, for a meeting with Commissioner Damanaki. Although this was promised to us, we have not received a reply since then, notwithstanding that the Commissioner committed herself to look for a better solution for the whole issue, showing great political sensibility at that time.
Yet again, it pains us to conclude that the Brussels bureaucracy has triumphed over politics. I therefore consider it opportune that, thanks to the Treaty of Lisbon, this Parliament assert itself once and for all to strike down certain types of stale and myopic reasoning.
We are therefore asking the Commissioner to address this Chamber on this question and to discuss it in the bosom of Parliament.
(ES) Mr President, although the EU-Morocco Fisheries Partnership Agreement has been renewed for four years, the Protocol that establishes the fishing opportunities and returns expires on 28 February.
There is a risk that the activities of the EU fleet that practises mainly small-scale fishing will be interrupted, which will have a major impact on European areas and towns that are highly affected by the crisis. There is also a risk that the development of sustainable fishing in the context of the Protocol and the flow of investment to the population of the area will be interrupted.
On Friday, the Commission asked the Council to authorise the opening of negotiations for the renewal of the Protocol, and on Monday, the Agricultural and Fisheries Council will meet.
We need to act swiftly. I therefore ask the Council to give the Commission a mandate at this meeting, and I ask the Commission to initiate conversations in the coming week in order to secure a new protocol with all the guarantees in place, and to arrive at a provisional extension of activity in order to ensure that it continues for a sufficient period of one or two years, in order to reach a final, entirely satisfactory agreement.
(PL) Mr President, around a billion of the world's people are chronically undernourished or are starving. In 2008, food prices rose dramatically, which caused food-related riots in about 30 countries around the world. Today, food prices are approaching those of 2008. The general economic crisis has also contributed to this, which means it is even more necessary to make strenuous endeavours at finding fair ways of distributing food products on a world scale. Unfortunately, it is being forgotten in the European Union that the common agricultural policy is principally a policy intended to secure the supply of high quality food at a suitable price to all European consumers. We must not allow further elimination of instruments which regulate the market and maintain stocks at suitably high levels, and this includes cereal stocks. It is also essential to eliminate speculation in this market - it is reprehensible and immoral that capital groups chasing higher profits are distorting the rules of the free market and condemning millions of people across the world to suffer hunger.
(BG) Mr President, the results of a representative study show that just 4% of Bulgarian students take part in student exchange programmes such as Erasmus. The main reason for this low figure is to do with financial constraints.
The only way of achieving the target of 20% student mobility by 2020 is to review the funding mechanisms. Two types of measures can be devised for this. The first is credits for student mobility. A study by the London School of Economics proposes setting up a European instrument for crediting student exchange, which will result in greater interest on the part of the students.
The second type of measure relates to increasing grants for student exchange. Grants reduce social inequality and are the most effective investment in increasing educational standards and the competitiveness of the European economy. More resources need to be allocated from European as well as national budgets so that students can afford to participate in European mobility programmes.
(RO) Mr President, I welcome the civil movements in Tunisia and Egypt that have successfully toppled two dictatorial regimes which had become entrenched over several decades. On top of concerns for the future of the Arab world, on whose stability the balance of global order is dependent, we must add a more serious concern about the welfare of citizens both inside and outside the European Union.
From the outset of the economic crisis, the priorities have been to save the financial and banking system and balance the state budget. However, here we have a situation where the burden of recession is causing unpredictable effects with a major geopolitical impact. In Tunisia and Egypt, the rise in food prices and unemployment increased the exasperation caused by the dictatorial regimes. The lack of prospects and the increasingly oppressive current climate are also having an impact on the mood of citizens in some Member States, especially in the eastern and southern regions of the European Union. I believe it is time for more attention to be focused on people's living standards. Otherwise, we risk seeing unexpected displays of discontent by a population which is permanently being asked to make sacrifices.
(IT) Mr President, ladies and gentlemen, I should like to describe the grave situation in which Italian fisherfolk find themselves because they are not allowed to fish for whitebait. This ban is causing immediate losses to thousands of families who earn their living from this activity.
The single period for catching this species of fish, which runs from early January to 31 March, is being frittered away by the 'do nothing' attitude of Commissioner Damanaki and her officials.
On 1 February, together with a delegation of four other Members, including Mr Antinoro, who is present in the Chamber, I personally lobbied the Commissioner to act urgently, and she promised to give us a reply in a few days. However, as of today, we have not received any response, which demonstrates the Commissioner's inability to react to a situation that would have deserved immediate action.
(LT) Mr President, I would like to express my concern as regards the adoption in the European Council of the agreement on a new model of economic governance. Firstly, this model is only intended for euro area Member States. Other Member States only have the right to assist in the coordination of this model. This begs the question as to why only euro area Member States deserve special economic rescue measures, when non-euro area Member States also face huge economic and financial difficulties and they may also require assistance in the future.
I feel that in this case, a rather negative precedent is being set in the European Union, which risks creating a so-called two-speed Europe. This may bring Europe towards increasingly varied rates of growth and development and dilute the idea of a single European Union and disappoint our citizens.
Mr President, indeed, I did not request speaking time, but thank you for allowing me to offer my sympathies to the families of people who lost their lives in a tragic air accident in my home town of Cork in Ireland last Thursday, 10 February.
If it were not for the rapid response of the Cork airport fire service in putting out the fire on the plane, six other lives would have been lost as well. Indeed, two people were able to walk away from the crash, despite the fact that the plane overturned twice on the runway.
It is important for us here in Parliament, as we fly regularly ourselves, to appreciate the fact that the fire services in all the airports across the Union need to be maintained at the highest possible level of readiness to respond to this type of tragedy.
That concludes the item.